                                            Case 4:20-cv-02883-HSG Document 8 Filed 05/14/20 Page 1 of 5




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                   UNITED STATES DISTRICT COURT

                                   9                                  NORTHERN DISTRICT OF CALIFORNIA

                                  10                                          San Francisco Division

                                  11       PIERO BUGONI,                                    Case No. 20-cv-02883-LB
                                  12                     Plaintiff,
Northern District of California
 United States District Court




                                                                                            ORDER SCREENING COMPLAINT
                                  13              v.
                                                                                            Re: ECF No. 1
                                  14       GOOGLE INCORPORATED, et al.,
                                  15                     Defendants.

                                  16

                                  17                                           INTRODUCTION

                                  18        Plaintiff Piero A. Bugoni, who represents himself in this action and is proceeding in forma

                                  19   pauperis, sued defendants Google Inc., Microsoft Corp., and Yahoo! Inc., alleging that their online

                                  20   search engines published defamatory information about Mr. Bugoni, in violation of the Fair Credit

                                  21   Reporting Act (“FCRA”) and state law.1 Before directing the United States Marshal to serve the

                                  22   defendants with the plaintiff’s complaint, the court must screen it for minimal legal viability. 28

                                  23   U.S.C. § 1915(e)(2)(B). Under the Communications Decency Act of 1996, 47 U.S.C. § 230(c), the

                                  24   defendants are immune from liability for the third-party content, and thus the plaintiff has not

                                  25

                                  26

                                  27
                                       1
                                        Compl. – ECF No. 1. Citations refer to material in the Electronic Case File (“ECF”); pinpoint
                                  28   citations are to the ECF-generated page numbers at the top of documents.

                                       SCREENING ORDER – No. 20-cv-02883-LB
                                                 Case 4:20-cv-02883-HSG Document 8 Filed 05/14/20 Page 2 of 5




                                   1   plausibly pleaded a claim. The court allows Mr. Bugoni to file an amended complaint by June 4,

                                   2   2020.

                                   3                                              STATEMENT

                                   4         Construed liberally, the complaint alleges the following.

                                   5         The issue is information that the search engines generate when someone queries Mr. Bugoni’s

                                   6   name: “That information may be factually true, it may be false and defamatory or misleading, it

                                   7   may be re-publication of public records published by government entities, or it may be publication

                                   8   of records or information maintained and disseminated by private parties.”2 Potential employers

                                   9   use the defendants’ search engines to “inquire about Plaintiff for his suitability to that Business or

                                  10   Employment, and ultimately reject him from that business or employment based on the

                                  11   information provided to them by Defendants.”3 The injury has left him destitute and debt whereas

                                  12   “[p]rior to the existence of the services offered by Defendants,” he had a successful career of more
Northern District of California
 United States District Court




                                  13   than 20 years, earning “$100,000 a year since before the turn of the century.”4 Now he works as

                                  14   day laborer for minimum wage.5 Mr. Bugoni gives examples of when he lost job opportunities

                                  15   after a prospective employer queried his name in the defendants’ search engines.6

                                  16         The information that the search engines return about Mr. Bugoni is “irrelevant, false,

                                  17   misleading, libelous, or false-light defamatory.”7 He attached screenshots of search results.8 The

                                  18   Google screenshot shows actual public records or third-party aggregation of public records

                                  19   involving civil and criminal lawsuits where Mr. Bugoni is a named party (and that a WESTLAW

                                  20

                                  21

                                  22
                                       2
                                           Id. at 2 (¶ 11).
                                  23   3
                                           Id. at 4 (¶ 20).
                                  24   4
                                           Id. at 6 (¶ 27).
                                       5
                                  25       Id.
                                       6
                                           Id. at 7–8 (¶¶ 29).
                                  26   7
                                           Id. at 5 (¶ 22).
                                  27   8
                                         Screenshots – ECF No. 1 at 17–19. The court considers documents attached to a complaint. Knievel
                                       v. ESPN, 393 F.3d 1068, 1076 (9th Cir. 2005).
                                  28

                                       SCREENING ORDER – No. 20-cv-02883-LB               2
                                              Case 4:20-cv-02883-HSG Document 8 Filed 05/14/20 Page 3 of 5




                                   1   search reveals are actual cases).9 The Yahoo! and Bing screenshots similarly show public records

                                   2   and private aggregators of public information (such as rapsheetz.com, showing an inmate-locator

                                   3   number).10

                                   4         Mr. Bugoni’s complaint has three claims: (1) “False-light personation,” essentially, false

                                   5   information; (2) “Intrusion Upon Plaintiff’s Seclusion/Invasion of Plaintiff’s Personal Affairs;”

                                   6   and (3) a violation of the FCRA on the ground that the defendants provided consumer reports with

                                   7   inaccurate information.11 He demands from each defendant $10,000 and a permanent “cessation”

                                   8   of the content.12 The court granted Mr. Bugoni leave to proceed in forma pauperis and waived

                                   9   payment of the filing fee.13

                                  10                                                ANALYSIS

                                  11   1. Sua Sponte Screening — 28 U.S.C. § 1915(e)(2)

                                  12         A complaint filed by any person proceeding in forma pauperis under 28 U.S.C. § 1915(a) is
Northern District of California
 United States District Court




                                  13   subject to a mandatory and sua sponte review and dismissal by the court to the extent that it is

                                  14   frivolous, malicious, fails to state a claim upon which relief may be granted, or seeks monetary

                                  15   relief from a defendant who is immune from such relief. 28 U.S.C. § 1915(e)(2)(B); Calhoun v.

                                  16   Stahl, 254 F.3d 845, 845 (9th Cir. 2001); Lopez v. Smith, 203 F.3d 1122, 1126-27 (9th Cir. 2000)

                                  17   (en banc). Section 1915(e)(2) mandates that the court reviewing an in forma pauperis complaint

                                  18   make and rule on its own motion to dismiss before directing the United States Marshals to serve

                                  19   the complaint under Federal Rule of Civil Procedure 4(c)(2). Lopez, 203 F.3d at 1127. The Ninth

                                  20   Circuit has noted that “[t]he language of § 1915(e)(2)(B)(ii) parallels the language of Federal Rule

                                  21   of Civil Procedure 12(b)(6).” Barren v. Harrington, 152 F.3d 1193, 1194 (9th Cir. 1998). As the

                                  22   Supreme Court has explained, “[the in forma pauperis statute] is designed largely to discourage

                                  23

                                  24
                                       9
                                        Google Screenshot – ECF No. 1 at 17. A court can take judicial notice of public records and
                                  25   undisputed facts in them. Lee v. County of Los Angeles, 250 F.3d 668, 689-90 (9th Cir. 2001)
                                       10
                                  26        Yahoo! Screenshot – ECF No. 1 at 18; Bing Screenshot – ECF No. 1 at 19.
                                       11
                                            Id. at 11–14 (¶¶40–49).
                                  27   12
                                            Id. at 15.
                                  28   13
                                            Order – ECF No. 4.

                                       SCREENING ORDER – No. 20-cv-02883-LB               3
                                           Case 4:20-cv-02883-HSG Document 8 Filed 05/14/20 Page 4 of 5




                                   1   the filing of, and waste of judicial and private resources upon, baseless lawsuits that paying

                                   2   litigants generally do not initiate because of the costs of bringing suit.” Neitzke v. Williams, 490

                                   3   U.S. 319, 327 (1989).

                                   4      Under Rule 12(b)(6) and 28 U.S.C. § 1915(e)(2)(B), a district court must dismiss a complaint

                                   5   if it fails to state a claim upon which relief can be granted. Rule 8(a)(2) requires that a complaint

                                   6   include a “short and plain statement” showing the plaintiff is entitled to relief. “To survive a

                                   7   motion to dismiss, a complaint must contain sufficient factual matter, accepted as true, to state a

                                   8   claim to relief that is plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (internal

                                   9   quotation marks omitted); see Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). The

                                  10   complaint need not contain “detailed factual allegations,” but the plaintiff must “provide the

                                  11   grounds of his entitlement to relief,” which “requires more than labels and conclusions”; a mere

                                  12   “formulaic recitation of the elements of a cause of action” is insufficient. Twombly, 550 U.S. at
Northern District of California
 United States District Court




                                  13   555 (internal quotation marks and brackets omitted).

                                  14      In determining whether to dismiss a complaint under Rule 12(b)(6), the court ordinarily is

                                  15   limited to the face of the complaint. Van Buskirk v. Cable News Network, Inc., 284 F.3d 977, 980

                                  16   (9th Cir. 2002). Factual allegations in the complaint must be taken as true, and reasonable

                                  17   inferences drawn from them must be construed in favor of the plaintiff. Cahill v. Liberty Mut. Ins.

                                  18   Co., 80 F.3d 336, 337–38 (9th Cir. 1996). The court cannot assume, however, that “the [plaintiff]

                                  19   can prove facts that [he or she] has not alleged.” Assoc. Gen. Contractors of Cal., Inc. v. Cal. State

                                  20   Council of Carpenters, 459 U.S. 519, 526 (1983). “Nor is the court required to accept as true

                                  21   allegations that are merely conclusory, unwarranted deductions of fact, or unreasonable

                                  22   inferences.” Sprewell v. Golden State Warriors, 266 F.3d 979, 988 (9th Cir. 2001).

                                  23      Federal courts must construe pro se complaints liberally. Hughes v. Rowe, 449 U.S. 5, 9

                                  24   (1980); Hearns v. Terhune, 413 F.3d 1036, 1040 (9th Cir. 2005). A pro se plaintiff need only

                                  25   provide defendants with fair notice of his claims and the grounds upon which they rest. Hearns,

                                  26   413 F.3d at 1043. He need not plead specific legal theories so long as sufficient factual averments

                                  27   show that he may be entitled to some relief. Id. at 1041.

                                  28

                                       SCREENING ORDER – No. 20-cv-02883-LB               4
                                            Case 4:20-cv-02883-HSG Document 8 Filed 05/14/20 Page 5 of 5




                                   1        When dismissing a case for failure to state a claim, the Ninth Circuit has “repeatedly held that

                                   2   a district court should grant leave to amend even if no request to amend the pleading was made,

                                   3   unless it determines that the pleading could not possibly be cured by the allegation of other facts.”

                                   4   Lopez, 203 F.3d at 1130 (internal quotations omitted).

                                   5

                                   6   2. Application

                                   7        Mr. Bugoni does not state a claim. Under the Communications Decency Act, website operators

                                   8   are immune from liability for third-party information (or content), unless the website operator “is

                                   9   responsible, in whole or in part, for the creation or the development of [the] information.” 47

                                  10   U.S.C. §§ 230(c)(1) & (f)(3); Dyroff v. The Ultimate Software Grp., 934 F.3d 1093, 1096–97 (9th

                                  11   Cir. 2019); Gavra v. Google, Inc. No. 5:12-cv006547-PSG, 2013 WL 3788241, at *1-3 (N.D. Cal.

                                  12   July 27, 2013) (dismissing action for defamation, extortion, and breach of privacy). The content
Northern District of California
 United States District Court




                                  13   here is either an actual public record or a third-party aggregation of public records. The search

                                  14   engines are not responsible for its creation or development.14

                                  15

                                  16                                             CONCLUSION

                                  17        The deficiency in Mr. Bugoni’s complaint is that he does not state a claim. He may file an

                                  18   amended complaint if he can cure the complaint’s deficiencies. The deadline to file that amended

                                  19   complaint is June 4, 2020. Alternatively, by June 4, 2020, he may file a one-page notice of

                                  20   voluntary dismissal. If Mr. Bugoni does not file an amended complaint or a notice of dismissal by

                                  21   June 4, 2020, the case will be reassigned with the court’s recommendation that the case be

                                  22   dismissed.

                                  23        IT IS SO ORDERED.

                                  24        Dated: May 14, 2020                          ______________________________________
                                                                                         LAUREL BEELER
                                  25                                                     United States Magistrate Judge
                                  26

                                  27
                                       14
                                          See also Compl. – ECF No. 1 at 9 (¶ 31) (“Defendants are only re-publishing Public Records . . .
                                  28   [t]here is little or no original content produced by them”).

                                       SCREENING ORDER – No. 20-cv-02883-LB               5
